                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,
and COTRELL THEVAUHGN LILLA
KNIGHT,                                                        8:19CV331

                    Plaintiffs,
                                                           MEMORANDUM
                                                            AND ORDER
      vs.

NANCY POLSI, DOUG PETERSON,
State of Nebraska Department of Justice
Attorney General; FEDERAL
BUREAU OF INVESTIGATION, BEN
SASSE, Nebraska Branch of Judicial
(AOC) Senator; DEB FISCHER,
Nebraska Branch of Judicial (AOC)
Senator; and DON BACON, Nebraska
Congressman of the United States
Office;

                    Defendants.

       This matter is before the court on its own motion. Plaintiff Dr. Phyllis Marie
Knight-Bey filed a Complaint (Filing No. 1) on July 29, 2019. However, Plaintiff
failed to include the $400.00 filing and administrative fees. Plaintiff has the choice
of either submitting the $400.00 filing and administrative fees to the clerk’s office
or submitting a request to proceed in forma pauperis. Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.1

       1
         While this case purports to be filed by two Plaintiffs, only Plaintiff Dr. Phyllis
Marie Knight-Bey is being ordered to file an Application to Proceed in District Court
Without Prepaying Fees or Costs (or Motion for Leave to Proceed In Forma Pauperis)
because Dr. Knight-Bey may not represent the other purported Plaintiff—Cotrell
Thevauhgn Lilla Knight—in federal litigation, and she may not sign documents on his
behalf. Petties v. Stony Ridge Apartments, No. 4:15CV3118, 2016 WL 697093, at *2 (D.
       IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take
either action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.      The clerk of the court shall remove Cotrell Thevauhgn Lilla Knight as
Plaintiff in this action.

      4.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 4, 2019: Check for
MIFP or payment.

       Dated this 5th day of August, 2019.

                                                 BY THE COURT:

                                                 s/ Richard G. Kopf
                                                 Senior United States District Judge




Neb. Feb. 19, 2016) (it is improper for non-lawyer to sign papers in place of, or to
otherwise represent, parties other than themselves) (citing 5A C. Wright & A. Miller,
Federal Practice and Procedure § 1333, at 513 & n.15 (2004)). If Cotrell Knight seeks
relief, he must file such a request himself or through an attorney. I shall direct the Clerk
of Court to remove Cotrell Thevauhgn Lilla Knight as Plaintiff in this action.

                                             2
